WILLIAMS, J.
REAL ESTATE.
(510 C3) Agreement for sale of real estate, executed by purchaser and president of corporation formed for the purpose of buying, selling and dealing in real estate, subject to provisions of 8648-8650 GC., held to constitute a valid, subsisting, and enforceable contract, sufficient in law to be binding on both parties.
CORPORATIONS.
(160 D2) Deed of corporation, which is in due form, carries with it a presumption of authority for its execution.
(160 Oa) Where president of corporation under regulation adopted by stockholders was expressly authorized to sign deeds and similar papers, such authorization carried with it power to have his own signature acknowledged before notary public and to perform other things incidental to signing and complete execution thereof.
(Richards and Lloyd, JJ. concur.)
HISTORY: — Action in Common Pleas by Realty Co. v. Miller for specific performance of contract for sale of real estate. Prayer of petition denied. Plaintiff appealed. Decree for Plaintiff. No action in Supreme Court prior to date of this publication.
For reference to full opinion, see Omnibus Index, last page this issue.